                     Case 2:20-cv-00013-RSM Document 62 Filed 09/09/20 Page 1 of 3




 1                                                     THE HONORABLE RICARDO S. MARTINEZ
 2
 3
 4

 5
 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8

 9   SPEARMAN CORPORATION and                           No. 2:20-cv-00013 RSM
     SPEARMAN CORPORATION KENT
10   DIVISION,                                          STIPULATED MOTION AND ORDER
                                                        EXTENDING CASE SCHEDULE
11                             Plaintiffs,
                                                        Note for Hearing:
12              v.                                      September 2, 2020
13   THE BOEING COMPANY,
14                             Defendant.
15
16                                           STIPULATED MOTION
17              The Parties, through their undersigned counsel, hereby submit that there is good cause to
18   extend the case schedule given, among other things, the Covid-19 pandemic and the status of
19   discovery, and thus the Parties jointly request that the trial date be reset to October 25, 2021, or
20   the next date thereafter that works for the Court. The Parties also agree that the deadlines set forth
21   in the Court’s Order Setting Trial Date and Related Dates (Dkt. No. 22) be reset as follows:
      Event                            Current Deadline               New Proposed Deadline
22
      Disclosure      for      expert November 25, 2020               April 26, 2021
23    testimony      under     FRCP
      26(a)(2)
24    Deadline for filing motions December 28, 2020                   June 3, 2021
      related to discovery.
25    Discovery completed by           January 25, 2021               June 28, 2021
26

     STIPULATED MOTION AND ORDER                                                 Perkins Coie LLP
     EXTENDING CASE SCHEDULE                                               1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
     (No. 2:20-cv-00013) – 1                                                   Phone: 206.359.8000
     92296095                                                                   Fax: 206.359.9000
                 Case 2:20-cv-00013-RSM Document 62 Filed 09/09/20 Page 2 of 3




 1    All dispositive motions filed      February 23, 2021               July 29, 2021
 2    by and noted for 4th Friday
      thereafter
 3    Mediation if requested by the      April 9, 2021                   September 10, 2021
      parties
 4    All motions in limine must be      April 26, 2021                  September 29, 2021
      filed
 5
      Agreed pretrial order due          May 12, 2021                    October 13, 2021
 6    Trial briefs, proposed voir        May 19, 2021                    October 20, 2021
      dire, jury instructions, neutral
 7    statement of the case, and trial
      exhibits due
 8

 9

10
11
                DATED this 2nd day of September, 2020.
12
     By: s/ David Schoeggl                               By: s/ Nicholas P. Gellert
13
     By: s/ Laura Marquez-Garrett                        By: s/ Susan E. Foster
14   By: s/ Callie A. Castillo                           By: s/ Leigh E. Sylvan
     David Schoeggl, #13638                              By: s/ David S. Steele
15   Laura Marquez-Garrett, #41010                       By: s/ Steven Sun Beale
     Callie A. Castillo, #38214                          Nicholas P. Gellert #18041
16   Lane Powell PC                                      Susan E. Foster #18030
     1420 Fifth Avenue, Suite 4200                       Leigh E. Sylvan #52415
17   Seattle, WA 98111-9402                              David S. Steele #45640
     Telephone: 206.223.7000
18   Facsimile: 206.223.7107                             Steven Sun Beale #55723
     Email: schoeggld@lanepowell.com                     Perkins Coie LLP
19            garrettl@lanepowell.com                    1201 Third Avenue, Suite 4900
              castilloc@lanepowell.com                   Seattle, WA 98101-3099
20   Attorneys for Plaintiffs                            Telephone: 206.359.8000
                                                         Facsimile: 206.359.9000
21                                                       Email: NGellert@perkinscoie.com
                                                                   SFoster@perkinscoie.com
22                                                                 LSylvan@perkinscoie.com
                                                                   DSteele@perkinscoie.com
23                                                                 SBeale@perkinscoie.com
                                                         Attorneys for Defendant The Boeing Company
24

25
26

     STIPULATED MOTION AND ORDER                                                Perkins Coie LLP
     EXTENDING CASE SCHEDULE                                              1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
     (No. 2:20-cv-00013) – 2                                                  Phone: 206.359.8000
     92296095                                                                  Fax: 206.359.9000
                 Case 2:20-cv-00013-RSM Document 62 Filed 09/09/20 Page 3 of 3




 1                                                ORDER
 2              Based on the above Stipulated Motion, the Court does here by ORDER:

 3              1.    The Stipulated Motion is granted;
 4
                2.    Trial is reset to commence on October 25, 2021, and all pretrial dates are
 5
     reset as reflected in the above Stipulated Motion.
 6
 7
 8              DATED this 9th day of September, 2020.
 9

10
11
                                                  RICARDO S. MARTINEZ
12                                                CHIEF UNITED STATES DISTRICT JUDGE
13
14

15
16

17

18
19

20
21

22

23
24

25
26

     STIPULATED MOTION AND ORDER                                           Perkins Coie LLP
     EXTENDING CASE SCHEDULE                                         1201 Third Avenue, Suite 4900
                                                                       Seattle, WA 98101-3099
     (No. 2:20-cv-00013) – 1                                             Phone: 206.359.8000
     92296095                                                             Fax: 206.359.9000
